UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Advantus Strategic Dividend Income Fund Institutional Class Shares – VSDIX Annual Report www.advantuscapital.com August 31, 2013 ADVANTUS STRATEGIC DIVIDEND INCOME FUND September 12, 2012 (inception) through August 31, 2013 Strategic Dividend Income Fund Managers: By Joseph Betlej, CFA, Lowell R. Bolken, CFA & Craig Stapleton, CFA Advantus Capital Management MARKET SECTOR UPDATE For the period September 12, 2012 inception through August 31, 2013, the Advantus Strategic Dividend Income Fund (SDI) returned 5.23 percent, underperforming the strong return of the Standard & Poor’s 500 Index at 16.13 percent.The SDI Fund, however, did well versus most dividend income sectors over the period.Dividend yield and relative volatility were consistent with expectations. While the first half of the year was positive for the Fund, challenges emerged in the second half when markets anticipated that the Federal Reserve would taper its Quantitative Easing program. Interest rates rose, and the premium the market had placed on dividend-paying stocks shrunk, sending stock prices down. Master Limited Partnerships (MLPs) shrugged off the rate increases and, on prospects for higher growth, powered through the drop. MLPs remain on a strong growth trajectory, led by robust investment in domestic energy infrastructure.Manufacturing growth and enhanced production techniques for oil and gas extraction have been driving increased demand for energy infrastructure. Energy-related capital expenditures have remained high, a positive trend for future MLP revenue and cash growth. The utility sector was strong in the first half, as investors sought defensive positions in the low interest rate environment.The sector later in the year experienced weakness as it faced lower demand, largely from the residential sector. Energy efficient improvements have been holding down demand. The expense of complying with environmental regulations has raised costs, but provided areas for new investment. However, investment returns have been held down by regulators in the low interest rate environment. Utilities in regions with industrial and manufacturing growth have fared better than the overall sector. Fundamentals for Real Estate Investment Trusts (REITs) showed good improvement during the year, although yield-oriented REITs were affected by the consensus expectation for rising interest rates.Additionally, REITs have continued to take advantage of their low cost of capital to purchase assets that can add to earnings. We did not favor Treasury Inflation-Protected Securities (TIPS) in the portfolio for much of the year, as for most of this period they produced negative yields. Rising interest rates are now creating better values in TIPS, which perform a necessary function in the portfolio as a volatility dampener. MLPs and utilities were the best performing sectors over the year. MLPs benefitted from infrastructure growth, and utilities were attractive early on. TIPS and Telecommunications were lesser performers. Stock picking, particularly in the MLP and REIT sectors, contributed significantly to returns. The Fund’s diversification across high income equity sectors allowed the Fund to experience substantially less volatility than the S&P 500 Index over this period. As measured by the deviation of daily returns versus the S&P 500, the Fund’s volatility for the period was 10.18 percent, versus 11.77 percent for the S&P 500 Index. 1 ADVANTUS STRATEGIC DIVIDEND INCOME FUND STRATEGY Over the course of the year we made a partial shift to companies with opportunities for lower yield but higher growth. We expect these companies to generate improved growth in earnings and dividends, leading to rising stock prices. Over the long term, dividend growth drives income-oriented stock prices. A recent drop in share prices has also increased yields and expanded the universe of companies we can select for the portfolio. Higher yields are allowing us to invest in companies previously outside our targets, and we are using this opportunity strategically to improve portfolio quality. OUTLOOK We expect high-income equities to continue to provide superior returns over the long term. They could, however, go through periods of underperformance during the kind of short-term market gyration that occurred late in the Fund’s first year.In these periods, companies with higher levels of growth tend to be the best investments. We expect interest rates to remain in a range similar to the final two quarters of the Fund’s year. Economic growth is modest and inflation remains low. Companies with solid balance sheets and access to capital should perform well in this environment. REITs and MLPs are generating higher revenue growth than the broader market, creating higher quality earnings growth. The information contained herein represents the opinion of Advantus Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. S&P 500 is one of the most commonly used benchmarks for the overall U.S. stock market. It is a market value weighted index and each stock’s weight is proportionate to its market value. One cannot invest directly in an index. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Investors should be aware of the risks involved with investing in a fund concentrating in a specific industry such as REITs or real estate securities. These include risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Investing in small and medium-sized companies involves greater risks than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Fund may invest in ETFs and ETNs, which are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of the shares may trade at a discount to it net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. MLPs are subject certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates. The fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. Writing covered calls may limit the upside potential of the underlying security and may obligate the Fund to purchase the underlying security during unfavorable market conditions. Diversification does not assure a profit nor protect against loss in a declining market. Must be preceded or accompanied by a prospectus. The Advantus Strategic Dividend Income Fund is distributed by Quasar Distributors, LLC. 2 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Value of $1,000,000 Investment (Unaudited) The chart assumes an initial investment of $1,000,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return % – As of August 31, 2013 Since Inception(1) Advantus Strategic Dividend Income Fund 5.23% S&P 500 Index(2) 16.13% September 12, 2012. The Standard & Poor’s 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 3 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Expense Example (Unaudited) August 31, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2013 – August 31, 2013). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/13 8/31/13 3/1/13 – 8/31/13(1) Actual(2) $ 978.00 Hypothetical (5% annual return before Expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended August 31, 2013 of -2.20%. 4 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Sector Allocation (Unaudited) As of August 31, 2013(1) (% of net assets) Top Ten Equity Holdings (Unaudited) As of August 31, 2013(1) (% of net assets) OMEGA Healthcare Investors % Pepco Holdings % Senior Housing Properties Trust % Colony Financial % Agree Realty % Starwood Property Trust % Sun Communities % Capstead Mortgage % Buckeye Partners % Government Properties Income Trust % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 5 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2013 Shares Value REIT COMMON STOCKS – 49.1% Apartments – 2.6% Campus Crest Communities $ Home Properties Health Care – 11.0% HCP Health Care REIT Healthcare Trust of America, Class A LTC Properties OMEGA Healthcare Investors Senior Housing Properties Trust Hotels – 2.3% Hospitality Properties Trust Ryman Hospitality Properties Industrial – 2.6% Pure Industrial Real Estate Trust (a) STAG Industrial Manufactured Homes – 2.6% Sun Communities Mortgage – 11.3% Capstead Mortgage Colony Financial MFA Financial Starwood Property Trust Two Harbors Investment Net Lease – 6.4% Agree Realty EPR Properties Select Income REIT See Notes to the Financial Statements 6 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2013 Shares Value REIT COMMON STOCKS – 49.1% (Continued) Office – 5.5% Digital Realty Trust $ Dundee Real Estate Investment Trust, Class A (a) Government Properties Income Trust Mack-Cali Realty Retail – 4.8% Amreit Calloway Real Estate Investment Trust (a) Excel Trust Inland Real Estate RioCan Real Estate Investment Trust (a) Spirit Realty Capital Total REIT Common Stocks (Cost $29,992,887) OTHER COMMON STOCKS – 16.1% Energy – 1.0% Vanguard Natural Resources Infrastructure – 1.7% Macquarie Infrastructure Company Telecommunications – 2.7% CenturyLink Deutsche Telekom – ADR Utilities – 10.7% Duke Energy E.ON – ADR NRG Yield, Class A (b) Pepco Holdings PPL Corporation TECO Energy The Southern Company Total Other Common Stocks (Cost $10,114,320) See Notes to the Financial Statements 7 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2013 Shares Value MASTER LIMITED PARTNERSHIPS – 14.7% Energy – 14.7% Access Midstream Partners $ Atlas Pipeline Partners Boardwalk Pipeline Partners Buckeye Partners DCP Midstream Partners Enbridge Energy Partners Energy Transfer Partners Enterprise Products Partners MarkWest Energy Partners Regency Energy Partners Summit Midstream Partners Total Master Limited Partnerships (Cost $7,071,435) REIT PREFERRED STOCKS – 10.7% Apartments – 0.2% Essex Property Trust, Series H Hotels – 2.3% Hersha Hospitality Trust, Series B LaSalle Hotel Properties, Series I Pebblebrook Hotel Trust, Series A Summit Hotel Properties, Series C Manufactured Homes – 0.6% Equity LifeStyle Properties, Series C Mortgage – 0.2% Colony Financial, Series A Office – 1.8% Digital Realty Trust, Series E Kilroy Realty, Series H PS Business Parks, Series S PS Business Parks, Series U See Notes to the Financial Statements 8 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2013 Shares Value REIT PREFERRED STOCKS – 10.7% (Continued) Retail – 5.6% CBL & Associates Properties, Series E $ DDR, Series J National Retail Properties, Series D National Retail Properties, Series E Realty Income, Series F Saul Centers, Series C Taubman Centers, Series J Urstadt Biddle Properties, Series F Total REIT Preferred Stocks (Cost $7,098,747) Par U.S. GOVERNMENT SECURITIES – 6.4% U.S. Treasury Bonds – 6.4% 1.250%, 01/15/2021(c) (d) $ 0.625%, 07/15/2021(c) 0.125%, 01/15/2023(c) 2.375%, 01/15/2025(c) 3.875%, 04/15/2029(c) 2.125%, 02/15/2040(c) 2.125%, 02/15/2041(c) Total U.S. Government Securities (Cost $4,352,047) See Notes to the Financial Statements 9 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments August 31, 2013 Shares Value EXCHANGE TRADED FUND – 0.3% PowerShares DB Commodity Index Tracking Fund (b) (Cost $205,420) $ SHORT-TERM INVESTMENT – 2.5% First American Government Obligations, Class Z, 0.01% (e) (Cost $1,525,647) Total Investments – 99.8% (Cost $60,360,503) Other Assets and Liabilities, Net – 0.2% Total Net Assets – 100.0% $ (a) The Fund held 4.5% of net assets in foreign securities at August 31, 2013. (b) Non-income producing security. (c) U.S. Treasury inflation-protected securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. (d) All or a portion of this security has been deposited as initial margin on open futures contracts. (e) Variable Rate Security – The rate shown is the rate in effect as of August 31, 2013. REIT – Real Estate Investment Trust ADR – American Depositary Receipt Schedule of Open Futures Contracts Number of Unrealized Description Contracts Purchased Market Value Settlement Month Appreciation CBOE Volatility Index 5 $ October 2013 $ See Notes to the Financial Statements 10 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Assets and Liabilities August 31, 2013 ASSETS: Investments, at value (cost $60,360,503) $ Receivable for investment securities sold Dividends & interest receivable Variation margin receivable Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to adviser, net Payable for fund administration & accounting fees Payable for compliance fees Payable for custody fees Payable for transfer agent fees and expenses Payable to trustees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Distributions in excess of net investment income ) Accumulated undistributed net realized gain on investments Net unrealized depreciation on investments and translations of foreign currency ) Net unrealized appreciation on futures contracts Net Assets $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share $ Unlimited shares authorized without par value. . See Notes to the Financial Statements 11 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Operations For the Period September 12, 2012 (Inception) Through August 31, 2013 INVESTMENT INCOME: Dividends from common stock $ Less: Foreign taxes withheld ) Net dividend income from common stock Distributions received from master limited partnerships Less: return of capital on distributions ) Net distribution income from master limited partnerships — Interest income Total investment income EXPENSES: Advisory fees (See note 5) Fund administration & accounting fees (See note 5) Federal & state registration fees Custody fees (See note 5) Transfer agent fees (See note 5) Audit fees Compliance fees (See note 5) Trustee fees Legal fees Postage & printing fees Other Total expenses before reimbursement Less: Reimbursement by Adviser ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments, including foreign currency gain/loss Net realized loss on futures contracts ) Net change in unrealized depreciation of investments and translations of foreign currency ) Net change in unrealized appreciation on futures contracts Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 12 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Changes in Net Assets For The Period September 12, 2012 (Inception) Through August 31, 2013 OPERATIONS: Net investment income $ Net realized gain on investments, including foreign currency gain/loss Net realized loss on futures contracts ) Net change in unrealized depreciation on investments and translations of foreign currency ) Net change in unrealized appreciation on futures contracts Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) From net realized gains ) Total distributions to shareholders ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including distributions in excess of net investment income of $(9,180) $ See Notes to the Financial Statements 13 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Financial Highlights For The Period September 12, 2012 (Inception) Through August 31, 2013 PER SHARE DATA:(1) Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments and translations of foreign currencies Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) Dividends from net capital gains(2) — Total distributions ) Net asset value, end of period $ TOTAL RETURN(3) % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement(4) % After expense reimbursement(4) % Ratio of net investment income to average net assets: Before expense reimbursement(4) % After expense reimbursement(4) % Portfolio turnover rate(3) 37 % For a Fund share outstanding for the entire period. Amount per share is less than $0.01. Not annualized. Annualized. See Notes to the Financial Statements 14 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Notes to Financial Statements August 31, 2013 1.ORGANIZATION Advantus Strategic Dividend Income Fund (the “Fund”) is a diversified series of Managed Portfolio Series (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company.The investment objective of the Fund is above average income and long-term growth of capital.The Fund seeks to achieve its objective by investing primarily in dividend-paying equity securities, including common and preferred stocks of utilities, infrastructure-related, real estate-related and other companies.Typically, Advantus Capital Management, Inc. (the “Adviser”) allocates 50% or more of the Fund’s total assets to real estate securities. The Fund may also invest up to 25% of its total assets in the securities of master limited partnerships (“MLPs”). In addition, the Adviser may invest in exchange-traded funds (“ETFs”), exchange-traded notes (“ETNs”), Treasury inflated-protected securities (“TIPS”), and futures and may write covered calls to accomplish one or more of the following: manage inflation or volatility, increase income, or gain market exposure. The Fund commenced operations on September 12, 2012. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund.Therefore, no federal income or excise tax provision is required.As of and during the period ended August 31, 2013, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended August 31, 2013, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations.During the period ended August 31, 2013, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions, Income and Distributions – The Fund records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations.Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund will make distributions of net investment income quarterly.Any net realized long term or short term capital gains on sales of the Fund’s securities are distributed to shareholders at least annually. Distributions from net realized gains for book purposes may include short term capital gains. All short term capital gains are included in ordinary income for tax purposes. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of 15 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Notes to Financial Statements – Continued August 31, 2013 the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund.For the period ended August 31, 2013, the Fund increased distributions in excess of net investment income by $95,101, decreased accumulated undistributed net realized gain by $94,835, and decreased paid-in capital by $266. Distributions received from the Fund’s investments in MLPs generally are comprised of ordinary income and return of capital from the MLPs. The Fund allocates distributions between investment income and return of capital based on estimates made at the time such distributions are received.Such estimates are based on information provided by each MLP and other industry sources.These estimates may subsequently be revised based on actual allocations received from MLPs after their tax reporting periods are concluded, as the actual character of these distributions is not known until after the fiscal year end of the Fund. Distributions received from the Fund’s investments in REITs may be characterized as ordinary income, net capital gain, or a return of capital to the REIT shareholder. The proper characterization of REIT distributions is generally not known until after the end of each calendar year.The Fund must use estimates in reporting the character of their income and distributions for financial statement purposes. The actual character of distributions to Fund shareholders will be reflected on the Form 1099 received by shareholders after the end of the calendar year. Due to the nature of REIT investments, a portion of the distributions received by a fund shareholder may represent a return of capital. Futures Contracts and Options on Futures Contracts – The Fund is subject to equity price risk, interest rate risk, and foreign currency exchange risk in the normal course of pursuing their investment objectives. The Fund uses futures contracts and options on futures contracts to gain exposure to, or hedge against, changes in the value of equities, interest rates or foreign currencies. A futures contract represents a commitment for the future purchase or sale of an asset at a specified price on a specified date. Upon entering into such contracts, the Funds are required to deposit with the broker, either in cash or securities, an initial margin deposit in an amount equal to a certain percentage of the contract amount. Subsequent payments (variation margin) are made or received by the Fund each day, depending on the daily fluctuations in the value of the contract, and are recorded for financial statement purposes as unrealized gains or losses by the Fund. Upon entering into such contracts, the Fund bears the risk of interest or exchange rates or securities prices moving unexpectedly, in which case, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. With futures, there is minimal counterparty credit risk to the Fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. The use of futures contracts, and options on futures contracts, involves the risk of imperfect correlation in movements in the price of futures contracts and options thereon, interest rates and the underlying hedged assets. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 16 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Notes to Financial Statements – Continued August 31, 2013 Indemnifications – Under the Trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust.In addition, in the normal course of business, the Trust may enter into contracts that provide general indemnification to other parties.The Trust’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Trust that have not yet occurred, and may not occur.However, the Trust has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. 3.SECURITIES VALUATION The Fund has adopted fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Observable inputs other than quoted prices included in Level 1.These inputs may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Significant unobservable inputs for the asset or liability, representing the Fund’s view of assumptions a market participant would use in valuing the asset or liability. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Equity Securities – Equity securities, including common stocks, preferred stocks, ETFs, MLP’s and real estate investment trusts (“REITS”) that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and ask prices.Securities traded primarily on the Nasdaq Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and ask prices.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. U.S. Government & Agency Securities – U.S. government & agency securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. government and agency securities are categorized in Level 1 or Level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. 17 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Notes to Financial Statements – Continued August 31, 2013 Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following table is a summary of the inputs used to value the Fund’s securities by level within the fair value hierarchy as of August 31, 2013: Description Level 1 Level 2 Level 3 Total REIT Common Stock $ $
